Nelson, C. J.
Among other exceptions, one is to the amount allowed the vessel for demurrage while undergoing repairs, because (1) the value of the use of the vessel, or what she could have been hired for on account of the demand for vessels of this class, as allowed, is too high upon the proofs in the case, and (2) the time for which the allowance was made is not warranted by the evidence.
In respect to the first ground, we are of the opinion that the evidence supports the allowance according to the principles governing this question, as laid down in the case of Williamson agt. Barrett, (13 How., 106.)
Upon the second ground we think the commissioner erred, as it was in proof that some fifteen days elapsed after the barge was raised, and the owner had notice of the fact before he began to discharge her of the coal, and we see no explanation or contradiction of this evidence. There was allowed for the use of the vessel $12 per day. There must be a deduction, therefore, from this item of $180.
There is also an exception to the allowance for the wages of the master of the barge, and for clothing lost in the vessel. His wages were $35 per month, and $12 per month for board. The aggregate, with some other expenses, is put at $115, and $60 for his clothes lost. This last item must be stricken out, as not an item belonging to the libelant, and a deduction must be made for the fifteen days’ service not chargeable to the respondent. Also a pro rata abatement for wharfage. The counsel can agree on this.
The remaining exceptions we think are not well founded.